                           IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE MIDDLE DISTRICT OF TENNESSEE

IN RE:                                             )
                                                   )
         CHARLES REGINALD SWADER                   )                CASE NO. 3:17-bk-03663
                                                   )                CHAPTER 13
                 Debtor.                           )                JUDGE RANDAL S. MASHBURN

THE DEADLINE FOR FILING A TIMELY RESPONSE IS: 5/7/2020
IF A RESPONSE IS TIMELY FILED, THE HEARING WILL BE: 5/20/2020, AT 8:30 A.M.
IN COURTROOM 1, SECOND FLOOR, CUSTOMS HOUSE, 701 BROADWAY, NASHVILLE,
TENNESSEE 37203.

                          NOTICE OF MOTION TO MODIFY PLAN
                 TO TEMPORARILY SUSPEND CHAPTER 13 PLAN PAYMENTS
                  DUE TO IMPACT OF COVID-19 FOR A PERIOD OF 60 DAYS


        Charles Reginald Swader has asked the court for the following relief: to temporarily suspend
chapter 13 plan payments due to impact of COVID-19 for a period of 60 days.

        YOUR RIGHTS MAY BE AFFECTED. If you do not want the court to grant the attached motion
by entering the attached order, or if you want the court to consider your views on the motion, then on or
before the response date stated above, you or your attorney must:

1.       File with the court your response or objection explaining your position. Please note: the
         Bankruptcy Court for the Middle District of Tennessee requires electronic filing. Any response or
         objection you wish to file must be submitted electronically. To file electronically, you or your
         attorney must go to the court website and follow the instructions at:
         <https://ecf.tnmb.uscourts.gov>.

         If you need assistance with Electronic Filing you may call the Bankruptcy Court at (615) 736-5584.
         You may also visit the Bankruptcy Court in person at: 701 Broadway, 1st Floor, Nashville, TN
         (Monday - Friday, 8:00 A.M. - 4:00 P.M.).

2.       Your response must state the deadline for filing responses, the date of the scheduled hearing and
         the motion to which you are responding.

         If a response is filed before the deadline stated above, the hearing will be held at the time and place
indicated above. THERE WILL BE NO FURTHER NOTICE OF THE HEARING DATE. You may
check whether a timely response has been filed by viewing the case on the court’s website at
https://ecf.tnmb.uscourts.gov.

         If you or your attorney does not take these steps, the court may decide that you do not oppose the
relief sought in the motion and may enter the attached order granting that relief.

Date:        April 15, 2020                                 /s/ Alise Housden
                                                            Alise Housden, TN BPR #34282
                                                            Attorney for Debtor




Case 3:17-bk-03663          Doc 40      Filed 04/15/20 Entered 04/15/20 13:05:47                   Desc Main
                                       Document      Page 1 of 10
                           IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE MIDDLE DISTRICT OF TENNESSEE

IN RE:                                           )
                                                 )
         CHARLES REGINALD SWADER                 )                CASE NO. 3:17-bk-03663
                                                 )                CHAPTER 13
                 Debtor.                         )                JUDGE RANDAL S. MASHBURN



                              MOTION TO MODIFY PLAN
                 TO TEMPORARILY SUSPEND CHAPTER 13 PLAN PAYMENTS
                  DUE TO IMPACT OF COVID-19 FOR A PERIOD OF 60 DAYS


         Comes Charles Reginald Swader, by and through counsel, and hereby moves this court for an order

temporarily suspending chapter 13 plan payments for a period of 60 days. In support of the motion, movant

would show the following:

    1. The Debtor’s income has been impacted by the COVID-19 pandemic. Please see the attached

         statement by the Debtor.

    2. Debtor is a truck driver at Venture Express.

    3. Debtor’s employer has closed to help prevent the spread of the virus.

    4. Debtor is not aware of how long the impact will last or when he may return to work.

    5. The Debtor has applied for unemployment but is not yet aware of the amount or if they will receive

         benefits.

    6. Despite Debtor’s best efforts, funding of the plan will leave the Debtor without sufficient income to

         meet necessary living expenses.

    7. This suspension will allow the plan to complete within 60 months.

    8. Debtor proposes:

             a. The plan payments be suspended for 60 days beginning upon the filing of the Motion

                 suspending Chapter 13 Plan payments.

             b. During the period of suspension, the Trustee refund to the Debtor any funds received.




Case 3:17-bk-03663          Doc 40     Filed 04/15/20 Entered 04/15/20 13:05:47                Desc Main
                                      Document      Page 2 of 10
             c. After the period of suspension, plan payments remain at $168.25 weekly.

             d. The guaranteed minimum dividend to allowed unsecured claim remain at 20%.

             e. After the period of suspension, the Debtor make all future payments in accordance with the

          confirmed Chapter 13 plan.

          WHEREFORE, PREMISES CONSIDERED, Charles Reginald Swader prays for an order

temporarily suspending chapter 13 plan payments for a period of 60 days beginning with the filing of this

motion.                                          Respectfully submitted,

                                                 /s/Alise Housden
                                                 Alise Housden TN Bar# 034282
                                                 Long, Burnett & Johnson, PLLC
                                                 302 42nd Avenue North
                                                 Nashville, TN 37209
                                                 T: 615-386-0075
                                                 F: 615-864-8419
                                                 ecfmail@tennessee-bankruptcy.com

                                                 Attorney for Debtor




Case 3:17-bk-03663          Doc 40      Filed 04/15/20 Entered 04/15/20 13:05:47             Desc Main
                                       Document      Page 3 of 10
                            IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE MIDDLE DISTRICT OF TENNESSEE

IN RE:                                            )
                                                  )
          CHARLES REGINALD SWADER                 )                CASE NO. 3:17-bk-03663
                                                  )                CHAPTER 13
                  Debtor.                         )                JUDGE RANDAL S. MASHBURN


                            ORDER MODIFYING PLAN
           TO TEMPORARILY SUSPEND DEBTOR’S CHAPTER 13 PLAN PAYMENTS
                            FOR A PERIOD OF 60 DAYS


          Upon consideration of Debtor’s Motion to Suspend Chapter 13 Plan Payments due to impact of

COVID-19, it appears to the Court that notice of said motion pursuant to LBR 9013 has been given. It

further appears to the Court no objections, responses or otherwise have been filed within the twenty-one

(21) day response period. It is therefore:

          ORDERED that the Debtor’s Chapter 13 plan payments be suspended for a period of 60 days

beginning on the date the Motion was file due to the impacts of COVID-19. It is further

          ORDERED that the Chapter 13 Trustee shall refund any funds received to the Debtor during the

period of suspension. It is further

          ORDERED that after the period of suspension, the plan payments remain at $168.25 weekly. It is

further

          ORDERED that the guaranteed minimum dividend payable to the general unsecured creditors and

the treatment of all secured creditors shall remain at 20%. It is further

          ORDERED that it is the obligation of the Debtor to make all future payments after the expiration

of this temporary suspension in accordance with the confirmed Chapter 13 plan.

          IT IS SO ORDERED.




Case 3:17-bk-03663           Doc 40    Filed 04/15/20 Entered 04/15/20 13:05:47               Desc Main
                                      Document      Page 4 of 10
                                           THIS ORDER WAS SIGNED AND ENTERED
                                           ELECTRONICALLY AS INDICATED AT THE TOP
                                           OF THE FIRST PAGE


Approved For Entry By:

/s/Alise Housden
Alise Housden TN Bar# 034282
Long, Burnett & Johnson, PLLC
302 42nd Avenue North
Nashville, TN 37209
T: 615-386-0075
F: 615-864-8419
ecfmail@tennessee-bankruptcy.com

Attorney for Debtor




Case 3:17-bk-03663       Doc 40     Filed 04/15/20 Entered 04/15/20 13:05:47   Desc Main
                                   Document      Page 5 of 10
                             IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE MIDDLE DISTRICT OF TENNESSEE

IN RE:                                             )
                                                   )
         CHARLES REGINALD SWADER                   )                CASE NO. 3:17-bk-03663
                                                   )                CHAPTER 13
                   Debtor.                         )                JUDGE RANDAL S. MASHBURN



                                       STATEMENT OF DEBTOR


         Debtor, Charles Reginald Swader, states the following is true to the best of my knowledge,

information, and belief:

    1. I am currently employed at Venture Express, a trucking company in Smyrna, Tennessee, as a Truck

         Driver.

    2. Due to the impacts of Covid-19, my employer has shut down until further notice.

    3. I have applied for unemployment assistance.

    4. I do not know the amount of any unemployment I may receive.

    5. I do not know when I may be able to return to work.

I declare under penalty of perjury that the prior statements are true and correct.

Executed on: _4/14/2020___

                                                   /s/ CHARLES REGINALD SWADER ____
                                                   CHARLES REGINALD SWADER (Debtor)




Case 3:17-bk-03663            Doc 40    Filed 04/15/20 Entered 04/15/20 13:05:47          Desc Main
                                       Document      Page 6 of 10
                                   UNITED STATES BANKRUPTCY COURT
                                    MIDDLE DISTRICT OF TENNESSEE

IN RE: CHARLES REGINALD SWADER                                  CASE NO: 3:17-bk-03663
                                                                DECLARATION OF MAILING
                                                                CERTIFICATE OF SERVICE
                                                                Chapter: 13




On 4/15/2020, I did cause a copy of the following documents, described below,
Debtor's Motion to Modify Plan to Temporarily Suspend Payments Due to Impact of Covid-19 for a Period of 60 Days




to be served for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with
sufficient postage thereon to the parties listed on the mailing matrix exhibit, a copy of which is attached hereto and
incorporated as if fully set forth herein.
I caused these documents to be served by utilizing the services of BK Attorney Services, LLC d/b/a certificateofservice.com,
an Approved Bankruptcy Notice Provider authorized by the United States Courts Administrative Office, pursuant to Fed.R.
Bankr.P. 9001(9) and 2002(g)(4). A copy of the declaration of service is attached hereto and incorporated as if fully set forth
herein.
Parties who are participants in the Courts Electronic Noticing System ("NEF"), if any, were denoted as having been served
electronically with the documents described herein per the ECF/PACER system.
DATED: 4/15/2020
Total Mailings: 30 @ $1.00 per mailing = $30.00           /s/ Jon Daniel Long
                                                          Jon Daniel Long 31211
                                                          Long, Burnett, and Johnson, PLLC
                                                          302 42nd Ave. N
                                                          Nashville, TN 37209-0000
                                                          615 386 0075



          Case 3:17-bk-03663          Doc 40       Filed 04/15/20 Entered 04/15/20 13:05:47                Desc Main
                                                  Document      Page 7 of 10
                                        UNITED STATES BANKRUPTCY COURT
                                         MIDDLE DISTRICT OF TENNESSEE

 IN RE: CHARLES REGINALD SWADER                                         CASE NO: 3:17-bk-03663

                                                                        CERTIFICATE OF SERVICE
                                                                        DECLARATION OF MAILING
                                                                        Chapter: 13




On 4/15/2020, a copy of the following documents, described below,

Debtor's Motion to Modify Plan to Temporarily Suspend Payments Due to Impact of Covid-19 for a Period of 60 Days




were deposited for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with sufficient postage thereon
to the parties listed on the mailing matrix exhibit, a copy of which is attached hereto and incorporated as if fully set forth herein.

The undersigned does hereby declare under penalty of perjury of the laws of the United States that I have served the above referenced document
(s) on the mailing list attached hereto in the manner shown and prepared the Declaration of Certificate of Service and that it is true and correct to
the best of my knowledge, information, and belief.

DATED: 4/15/2020




                                                                            Jay S. Jump
                                                                            BK Attorney Services, LLC
                                                                            d/b/a certificateofservice.com, for
                                                                            Jon Daniel Long
                                                                            Long, Burnett, and Johnson, PLLC
                                                                            302 42nd Ave. N
                                                                            Nashville, TN 37209-0000
             Case 3:17-bk-03663             Doc 40       Filed 04/15/20 Entered 04/15/20 13:05:47                        Desc Main
                                                        Document      Page 8 of 10
PARTIES DESIGNATED AS "EXCLUDE" WERE NOT SERVED VIA USPS FIRST CLASS MAIL
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM

CASE INFO                                                                         CM/ECF E-SERVICE
                                         JEFFERSON CAPITAL SYSTEMS LLC
1LABEL MATRIX FOR LOCAL NOTICING         PO BOX 7999                              PRA RECEIVABLES MANAGEMENT LLC +
06503                                    SAINT CLOUD MN 56302-7999                PO BOX 41021
CASE 3-17-BK-03663                                                                NORFOLK VA 23541-1021
MIDDLE DISTRICT OF TENNESSEE
NASHVILLE
WED APR 15 12-46-24 CDT 2020


EXCLUDE                                  BARCLAYS BANK DELAWARE                   BELDEN JEWELERSSTERLING JEWELERS INC
701 BROADWAY ROOM 170                    100 S WEST ST                            ATTN BANKRUPTCY
NASHVILLE TN 372033979                   WILMINGTON DE 19801-5015                 PO BOX 1799
                                                                                  AKRON OH 44309-1799




CAPITAL ONE                              CARDWORKSCW NEXUS                        CITIBANK NORTH AMERICA
ATTN BANKRUPTCY                          ATTN BANKRUPTCY                          CITICORP CREDIT SRVSCENTRALIZED
PO BOX 30253                             PO BOX 9201                              BANKRUP
SALT LAKE CITY UT 84130-0253             OLD BETHPAGE NY 11804-9001               PO BOX 790040
                                                                                  SAINT LOUIS MO 63179-0040




CITIBANK NA                              COMENITY BANKVICTORIA SECRET             FINANCIAL DATA SYSTEMS
CO QUANTUM3 GROUP LLC                    ATTN BANKRUPTCY                          ATTN MANAGING OFFICERAGENT
PO BOX 280                               PO BOX 182125                            1638 MILITARY CUTOFF RD
KIRKLAND WA 98083-0280                   COLUMBUS OH 43218-2125                   WILMINGTON NC 28403-5751




FIRST PREMIER BANK                       IRS                                      INSOLVE AUTO FUNDING LLC CO CAPITAL
601 S MINNEAPOLIS AVE                    PO BOX 7346                              RECOVE
SIOUX FALLS SD 57104                     PHILADELPHIA PA 19101-7346               DEPT 3403
                                                                                  PO BOX 123403
                                                                                  DALLAS TX 75312-3403




INSOLVE RECOVERY LLC CO CAPITAL          LVNV FUNDING LLC ITS SUCCESSORS AND      LVNV FUNDING LLC ITS SUCCESSORS AND
RECOVERY GR                              ASSIGNS                                  ASSIGNS
DEPT 3203                                ASSIGNEE OF GLC TRUST 20153              PO BOX 10587
PO BOX 123203                            RESURGENT CAPITAL SERVICES               GREENVILLE SC 29603-0587
DALLAS TX 75312-3203                     PO BOX 10587
                                         GREENVILLE SC 29603-0587




LENDING CLUB CORP                        MERRICK BANK                             MIDLAND FUNDING LLC
71 STEVENSON ST                          RESURGENT CAPITAL SERVICES               PO BOX 2011
SUITE 300                                PO BOX 10368                             WARREN MI 48090-2011
SAN FRANCISCO CA 94105-2985              GREENVILLE SC 29603-0368




PORTFOLIO RECOVERY ASSOCIATES LLC        PREMIER BANKCARD LLC                     PROSPER MARKETPLACE INC
PO BOX 41067                             JEFFERSON CAPITAL SYSTEMS LLC ASSIGNEE   101 2ND ST FL 15
NORFOLK VA 23541-1067                    PO BOX 772813                            SAN FRANCISCO CA 94105-3672
                                         CHICAGO IL 60677-2813




QUANTUM3 GROUP LLC AS AGENT FOR          REGIONAL MANAGEMENT CORPORATION          STERLING JEWELERS INC DBA KAY JEWELERS
MOMA FUNDING LLC                         979 BATESVILLE ROAD SUITE B              CO WELTMAN WEINBERG REIS CO LPA
PO BOX 788                               GREER SC 29651-6819                      436 SEVENTH AVENUE STE 2500
KIRKLAND WA 98083-0788                                                            PITTSBURGH PA 15219-1842



          Case 3:17-bk-03663        Doc 40    Filed 04/15/20 Entered 04/15/20 13:05:47           Desc Main
                                             Document      Page 9 of 10
PARTIES DESIGNATED AS "EXCLUDE" WERE NOT SERVED VIA USPS FIRST CLASS MAIL
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM

SYNCBELECTRONICS EXPR                    SYNCHRONY BANK JC PENNEYS                SYNCHRONY BANKSAMS
PO BOX 965064                            ATTN BANKRUPTCY                          ATTN BANKRUPTCY
ORLANDO FL 32896-5064                    PO BOX 956060                            PO BOX 965060
                                         ORLANDO FL 32896-0001                    ORLANDO FL 32896-5060




                                         CM/ECF E-SERVICE
SYNCHRONY BANKWALMART                                                             VITAL RECOVERY SERVICES INC
ATTN BANKRUPTCY                          US TRUSTEE +                             PO BOX 923748
PO BOX 956060                            OFFICE OF THE UNITED STATES TRUSTEE      NORCROSS GA 30010-3748
ORLANDO FL 32896-0001                    701 BROADWAY STE 318
                                         NASHVILLE TN 37203-3966




DEBTOR                                   CM/ECF E-SERVICE                         EXCLUDE
CHARLES REGINALD SWADER                  HENRY EDWARD HILDEBRAND III +            JON DANIEL LONG +
654 WADE RD                              OFFICE OF THE CHAPTER 13 TRUSTEE         LONG BURNETT JOHNSON PLLC
MURFREESBORO TN 37130-7734               PO BOX 340019                            302 42ND AVE NO
                                         NASHVILLE TN 37203-0019                  NASHVILLE TN 37209-3602




          Case 3:17-bk-03663       Doc 40    Filed 04/15/20 Entered 04/15/20 13:05:47            Desc Main
                                            Document     Page 10 of 10
